Citation Nr: 0943400	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a liver condition, 
claimed as due to exposure to hydrazine and/or radiation.  

2.  Entitlement to service connection for lung damage, 
claimed as due to exposure to hydrazine.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as due to 
radiation exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as due to 
radiation exposure.  

5.  Entitlement to service connection for residuals of a 
right hand injury.  

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (previously denominated as a bilateral hand 
condition, to include as secondary to chemical exposure).  

7.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected degenerative joint disease 
of the right acromioclavicular joint.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from March 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
San Diego, California.  Original jurisdiction resides with 
the RO in Oakland, California (the RO).  

(CONTINUED ON NEXT PAGE)

Procedural history

In the January 2005 rating decision, the San Diego RO denied 
the Veteran's claims of service connection for residuals of a 
right hand injury, a bilateral hand condition, to include as 
secondary to chemical exposure, a liver condition, claimed as 
due to exposure to hydrazine and/or radiation, lung damage, 
claimed as due to exposure to hydrazine, peripheral 
neuropathy of the right upper extremity, claimed as due to 
radiation exposure and peripheral neuropathy of the left 
upper extremity, claimed as due to radiation exposure.  The 
January 2005 rating decision also granted the Veteran's claim 
for service connection for a right shoulder disability; a 10 
percent disability rating was assigned, effective January 20, 
2004.  The Veteran expressed disagreement with that decision 
in February 2005.  The RO's findings were confirmed in a 
December 2005 statement of the case (SOC).  An appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in January 2006.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The Board also notes that, during pendency of the Veteran's 
claim for an initial increased disability rating, he has 
raised the matter of TDIU, and such has not been addressed by 
the RO.  See the Veteran's February 2005 notice of 
disagreement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As 
such, the issue is properly before the Board.  See Rice, 
supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996)

Clarification of issue on appeal

The Veteran originally filed a claim for "injury to both 
hands due to immersion in solvents; allergic reaction."  See 
the Veteran's January 2004 claim.  Accordingly, the RO 
developed the claim as involving a skin disability of both 
arms, below the elbows.  In a December 2005 statement, the 
Veteran attempted to clarify the issue, stating that his 
original intent was to file a claim for service connection 
for bilateral carpal tunnel syndrome.  See the Veteran's 
December 2005 statement.  In subsequent supplemental 
statements of the case (SSOC's), the RO considered both 
issues (injury to both hands due to immersion in solvents and 
bilateral carpal tunnel syndrome) as one issue.  As will be 
further discussed below, the competent medical evidence of 
record and the Veteran's testimony at the August 2008 VA 
hearing reflect symptomatology that is more closely 
associated with carpal tunnel syndrome.  Accordingly, the 
issue has therefore been revised as stated above.  

Issues not on appeal

An August 2006 rating decision from the Oakland, RO denied 
the Veteran's claim for service connection for degenerative 
disc disease of the lumbar spine.  The Veteran has not, to 
the Board's knowledge, expressed dissatisfaction with that 
decision.  Accordingly, that claim is not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The issues of entitlement to service connection for residuals 
of a right hand injury, entitlement to service connection for 
bilateral carpal tunnel syndrome, entitlement to an initial 
disability rating in excess of 10 percent for service-
connected degenerative joint disease of the right 
acromioclavicular joint and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In an August 2008 written statement from the Veteran as well 
as testimony received at an August 2008 Board hearing, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issues of entitlement to service 
connection for a liver condition, claimed as due to exposure 
to hydrazine and/or radiation, lung damage, claimed as due to 
exposure to hydrazine, peripheral neuropathy of the right 
upper extremity, claimed as due to radiation exposure and 
peripheral neuropathy of the left upper extremity, claimed as 
due to radiation exposure.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for a liver condition, claimed as due to exposure 
to hydrazine and/or radiation, lung damage, claimed as due to 
exposure to hydrazine, peripheral neuropathy of the right 
upper extremity, claimed as due to radiation exposure and 
peripheral neuropathy of the left upper extremity, claimed as 
due to radiation exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  In 
August 2008, the Veteran testified and submitted a written 
statement asserting that he was withdrawing his appeals 
regarding the issues of entitlement to service connection for 
a liver condition, claimed as due to exposure to hydrazine 
and/or radiation, lung damage, claimed as due to exposure to 
hydrazine, peripheral neuropathy of the right upper 
extremity, claimed as due to radiation exposure and 
peripheral neuropathy of the left upper extremity, claimed as 
due to radiation exposure.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review these claims and 
such are dismissed.


ORDER

1.  Entitlement to service connection for a liver condition, 
claimed as due to exposure to hydrazine and/or radiation, is 
dismissed.  

2.  Entitlement to service connection for lung damage, 
claimed as due to exposure to hydrazine, is dismissed.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as due to 
radiation exposure, is dismissed.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as due to 
radiation exposure, is dismissed.  


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a right hand injury, entitlement to service 
connection for bilateral carpal tunnel syndrome, entitlement 
to an initial disability rating in excess of 10 percent for 
service-connected degenerative joint disease of the right 
acromioclavicular joint and entitlement to TDIU.  After 
having carefully considered the Veteran's claims, and for 
reasons expressed immediately below, the Board finds that the 
Veteran's claims must be remanded for additional evidentiary 
and procedural development.

Entitlement to service connection for residuals of a right 
hand injury

The evidence of record indicates that the Veteran has not 
been provided a medical examination concerning his claimed 
residuals for a right hand injury.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in service connection 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the Veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

In this case the Veteran's service treatment records reflect 
that he injured his right hand when he struck it against a 
wall in November 1980.  Additionally, in November 1981, the 
Veteran had a ganglion cyst removed from the palm of his 
right hand.  Since filing his claim, the Veteran has made 
several statements suggesting that he has experienced 
symptoms of his asserted residuals of a right hand injury 
since service (i.e., that he experiences involuntary 
movements of his right hand and that he has trouble gripping 
pins and writing with his right hand).  See, e.g., the 
Veteran's January 2006 substantive appeal and the August 2008 
VA hearing transcript at page 10.  As a layman, the Veteran 
is competent to state that he has experienced, for example, 
involuntary movements of his right hand and difficulty 
gripping pins and writing with his right hand.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Further, the Board notes that the October 
2004 VA examiner noted the presence of "three, small, linear 
scars on the palmar aspect of the right midpalm" which each 
measured one centimeter in length.  See the October 2004 VA 
skin examination.  McLendon elements (1) and (2) have 
therefore been met. 

The Court has held that credible evidence of continuity of 
symptomatology capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  See McLendon, supra.  In 
this case the Board finds the Veteran's complaints of 
involuntary movements of his right hand and difficulty 
gripping pins and writing with his right hand sufficient to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  McLendon element (3) has 
therefore been satisfied. 

With respect to McLendon element (4), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern whether the Veteran has current residuals of a right 
hand injury and, if so, whether such residuals of a right 
hand injury are related to his military service.  
Accordingly, McLendon element (4), and therefore all 
elements, have been met.  

Entitlement to service connection for bilateral carpal tunnel 
syndrome  

The Board notes that the Veteran was an aircraft maintenance 
specialist during his service.  The Veteran specifically 
testified that his job during service entailed tightening 
bolts on airplanes on a daily basis, which required 
repetitive and finite hand movements.  See the VA hearing 
transcript at pages 12 and 13.  Private and VA treatment 
records note the Veteran's complaints of weakness, numbness 
and decreased grip strength in both of his hands.  See e.g., 
a June 2006 VA outpatient treatment record.  As a layman, the 
Veteran is competent to state that he has experienced, for 
example, weakness, numbness and decreased grip strength in 
both of his hands.  See Jandreau, Barr and Buchanan, all 
supra.  Additionally, the Veteran had bilateral carpal tunnel 
surgeries in May and July 2006.  See e.g., a May 2007 VA 
outpatient treatment record.  McLendon elements (1) and (2) 
have therefore been met. 

The Court has held that credible evidence of continuity of 
symptomatology capable of lay observation is enough to 
satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  See McLendon, supra.  In 
this case the Board finds the Veteran's complaints of 
weakness, numbness and decreased grip strength in both of his 
hands sufficient to satisfy the "low threshold" requirement 
that a disability "may be associated" with service.  
McLendon element (3) has therefore been satisfied. 

With respect to McLendon element (4), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin, supra.  These questions concern whether 
the Veteran's diagnosed bilateral carpal tunnel syndrome is 
related to his military service.  

The Board notes that the October 2004 VA skin examiner stated 
that the Veteran's complaints of a bilateral hand disability 
were not caused by immersion in solvents (the Veteran's prior 
theory of entitlement).  However, the VA examiner did not 
provide an opinion pertaining to carpal tunnel syndrome as 
that condition was not claimed by the Veteran until his 
December 2005 statement.  Indeed, as noted by the Veteran and 
his representative at the August 2008 VA hearing, the October 
2004 VA skin examiner opined that the Veteran should be 
examined by a neurologist, as the manifested symptomatology 
may have been "occupationally related to repetitive 
motion."  See the October 2004 VA skin examination and the 
VA hearing transcript at page 17.  Accordingly, McLendon 
element (4), and therefore all elements, have been met.  

In sum, none of the medical records currently associated with 
the Veteran's VA claims file offer an opinion as to a 
possible causal relationship between the Veteran's carpal 
tunnel syndrome and his service.  

Entitlement to an initial disability rating in excess of 10 
percent for a service-connected degenerative joint disease of 
the right acromioclavicular joint

In October 2006, the RO scheduled the Veteran for a VA joints 
examination to determine the severity of the Veteran's 
service-connected degenerative joint disease of the right 
acromioclavicular joint.  The Veteran was scheduled for a 
November 16, 2006 examination.  The Veteran failed to report 
for this examination.  No further action was taken by the RO 
to reschedule the appointment. 

At the August 2008 VA hearing, the Veteran asserted that he 
was not notified of the November 2006 VA examination, and as 
such, he did not know to report for such.  The Veteran also 
asserted that if scheduled for future VA examination, he 
would be willing to report to the examination.  See the 
August 2008 VA hearing transcript at page 8.  The Veteran's 
claims file is devoid of any notice letter from the RO 
informing the Veteran that a November 2006 VA examination was 
scheduled and that he was to present for such.  

Due to the Veteran's expressed willingness to report to an 
examination, and given the uncertainty of whether VA notified 
the Veteran of such examination, the Board finds that the 
Veteran has shown good cause why he did not report to the 
scheduled November 2006 VA examination.  38 C.F.R. § 3.655 
(2009).  Accordingly, the Board remands this case and directs 
the RO to re-schedule the Veteran for a VA joints 
examination.

The Board is herein ordering that another examination of the 
Veteran be scheduled.  The Board reminds the Veteran that 
failure to report for any scheduled examination may cause his 
claim to be denied.  See 38 C.F.R. § 3.655 (2009).

Entitlement to TDIU  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board. See 
Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996)

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  Although the 
Veteran received multiple VCAA notice letters in connection 
with his increased rating and service connection claims, 
there has been no notice to the Veteran of the evidentiary 
requirements with respect to his TDIU claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) [holding that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial].  
The Board therefore must remand the case to the agency of 
original jurisdiction.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.

2.  Ask the Veteran to complete a release 
form authorizing VA to request his 
records for treatment at the Kaiser 
Permanente Walnut Creek, Redwood City and 
Martinez facilities dated prior to 
October 1999.  Any such treatment records 
so obtained should be associated with the 
Veteran's VA claims folder.  

3.  VBA should make arrangements for the 
Veteran to be examined by a VA medical 
professional for the purposes of 
addressing the etiology of the Veteran's 
carpal tunnel syndrome.  The examiner 
should also address the existence and 
etiology of any identified separate 
disability resulting from the Veteran's 
in-service right hand injuries (i.e., the 
Veteran's November 1980 right hand injury 
and November 1981 right hand surgery).  
The Veteran's VA claims folder, including 
a copy of this remand, must be made 
available to the examiner.  Any 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  

The examiner should state whether it is 
at least as likely as not (e.g. a 50/50 
probability) that the Veteran's carpal 
tunnel syndrome is related to his 
military service, to include his service 
occupation as an airplane maintenance 
specialist.  The examiner should also 
consider the Veteran's full occupational 
history, as there is evidence that the 
Veteran may have been employed as an 
automobile mechanic after service.  

If any separately diagnosed residuals of 
a right hand injury are identified (i.e., 
as a result of the Veteran's November 
1980 right hand injury and November 1981 
right hand surgery), the examiner should 
state whether it is at least as likely as 
not (e.g. a 50/50 probability) that the 
Veteran's residuals of a right hand 
injury are related to his in-service 
right hand injuries.  

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.

4.  VBA should schedule the Veteran for 
an examination in order to determine the 
current severity of the service-connected 
degenerative joint disease of the right 
acromioclavicular joint.  The Veteran's 
VA claims folder should be forwarded to 
the examiner for review in connection 
with the examination.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.

5.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then adjudicate the 
Veteran's claims of entitlement to 
service connection for residuals of a 
right hand injury, entitlement to service 
connection for bilateral carpal tunnel 
syndrome, entitlement to an initial 
disability rating in excess of 10 percent 
for a service-connected degenerative 
joint disease of the right 
acromioclavicular joint and entitlement 
to TDIU.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


